Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. US 2017/0008765 A1 in view of Raedt et al. US 2006/0012037 A1 in further view of Koike US 2002/0167093 A1.
Regarding claims 1-6, Yamano discloses:
A stack package (Fig. 3), comprising:
a first package substrate (101, 103A/B, 104A/B) including a first surface on which a first semiconductor device (110) is mounted;
a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device, the second package substrate including a first surface facing the first surface of the first package substrate;
a connection terminal (108) connecting the first semiconductor device and the first package substrate;
a connector (206) connecting a terminal on the first surface of the first package substrate and a terminal on the first surface of the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate,
wherein the molding resin contacts all side surfaces of the connector.
Yamano does not disclose:
	the connector having a shape of number 8 in which an upper and a lower end are cut off, and wherein an upper portion and a lower portion of the connector area substantially symmetrical to each other; and 
wherein a portion of the molding resin encircles the connection terminal while, without using an underfill, filling a portion between the first semiconductor device and the first package substrate.
	Raedt discloses a publication from a similar field of endeavor in which:
	the connector having a shape of number 8 in which an upper and a lower end are cut off, and wherein an upper portion and a lower portion of the connector area substantially symmetrical to each other (i.e. Figs. 3a, 3b and 4).
	It would have been obvious to one skilled in the art to employ the figure 8 solder connection approach as taught by Raedt in order to realize dense 3D interconnections particularly in stacked system-in-package devices.
	Yamano/Raedt do not disclose:
wherein a portion of the molding resin encircles the connection terminal while, without using an underfill, filling a portion between the first semiconductor device and the first package substrate.
Koike discloses a publication from a similar field of endeavor in which:
wherein a portion of the molding resin (11) encircles the connection terminal (4) while, without using an underfill, filling a portion between the first semiconductor device (2) and the first package substrate (3) (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the molding resin without underfill as taught by Koike in order to prevent breakage of the semiconductor chip. The resin sealing suppresses the formation of internal void, thereby the reliability of the semiconductor package is improved.
Regarding claims 12, 14, 16 and 18, Yamano discloses:
A semiconductor stack package (Fig. 3), comprising: 
a first package substrate (101, 103A/B, 104A/B) on which a first semiconductor device (110) is mounted; 
a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device with a gap between a first surface of the second package substrate and the first semiconductor device;
a connection terminal (108) connecting the first semiconductor device and the first package substrate;
a connector (206) connecting a terminal on the first package substrate and a terminal on the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate,
wherein an upper half and a lower half of the connector are substantially symmetrical to each other.
Yamano does not disclose:
	the connector having a shape of number 8 in which an upper and a lower end are cut off; and 
wherein a portion of the molding resin (11) encircles the connection terminal (4) while, without using an underfill, filling a portion between the first semiconductor device (2) and the first package substrate (3) (Figs. 1 and 2).
	Raedt discloses a publication from a similar field of endeavor in which:
	the connector having a shape of number 8 in which an upper and a lower end are cut off.
(i.e. Figs. 3a, 3b and 4).
	It would have been obvious to one skilled in the art to employ the figure 8 solder connection approach as taught by Raedt in order to realize dense 3D interconnections particularly in stacked system-in-package devices.
	Yamano/Raedt do not disclose:
wherein a portion of the molding resin (11) encircles the connection terminal (4) while, without using an underfill, filling a portion between the first semiconductor device (2) and the first package substrate (3) (Figs. 1 and 2).
Koike discloses a publication from a similar field of endeavor in which:
wherein a portion of the molding resin (11) encircles the connection terminal (4) while, without using an underfill, filling a portion between the first semiconductor device (2) and the first package substrate (3) (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the molding resin without underfill as taught by Koike in order to prevent breakage of the semiconductor chip. The resin sealing suppresses the formation of internal void, thereby the reliability of the semiconductor package is improved.
(claim 14) i.e. Fig. 11.
(claim 16) i.e. Fig. 31 EL2 and EL3.
(claim 18) solder ball (107).	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano/Raedt/Koike, as applied to claim 1 above, in view of Hwang et al. US 2017/0243857 A1.
Regarding claim 9, Yamano/Raedt/Koike do not disclose:
wherein the molding resin comprises a convex side surface protruding from edges of the first package substrate and the second package substrate.
Hwang discloses a publication from a similar field of endeavor in which:
wherein the molding resin (230) comprises a convex side surface protruding from edges of the first package substrate and the second package substrate (Fig. 8).
It would have been obvious to one skilled in the art to employ the resin structure taught by Hwang in order to provide a semiconductor package with high reliability. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano/Raedt/Koike, as applied to claim 12 above, in view of Kim US 2014/0042608 A1.
Regarding claims 17, Yamano/Raedt/Koike do not disclose:
wherein the active surface of the first semiconductor device faces the first surface of the first package substrate, and wherein the connection terminal is a bonding wire.
Kim discloses a publication from a similar field of endeavor in which:
wherein the active surface of the first semiconductor device (140) faces the first surface of the first package substrate, and wherein the connection terminal is a bonding wire (144) (Fig. 24). 
It would have been obvious to one skilled in the art to employ the bonding wire connection terminal of Kim in order to accommodate those device with top sided active surfaces.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano/Raedt/Koike, as applied to claim 12 above, in view of Ushiyama US 2011/0057330 A1.
Regarding claim 19, Yamano/Raedt/Koike do not disclose:
wherein the molding resin includes an elastomer component.
Ushiyama discloses a publication from a similar field of endeavor in which:
wherein the molding resin includes an elastomer component (paras 0038, 0051, 0066 and 0071).
It would have been obvious to one skilled in the art to employ the elastomer of Ushiyama within the resin of Yamano in order to enhance molding techniques in the production process.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. US 2017/0008765 A1 in view of Ushiyama US 2011/0057330 A1 in further view of Raedt et al. US 2006/0012037 A1 in still further view of Koike US 2002/0167093 A1.
Regarding claim 20, Yamano discloses:
A semiconductor stack package (Fig. 3), comprising:
a first package substrate (101, 103A/B, 104A/B) including a first surface on which a first semiconductor device (110) is mounted;
a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device, the second package substrate including a first surface facing the first surface of the first package substrate and a second surface on which a second semiconductor device is mounted;
a connection terminal (108) connecting the first semiconductor device and the first package substrate;
a connector (206) connecting a terminal on the first surface of the first package substrate and a terminal on the first surface of the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate, 
wherein the molding resin contacts all side surfaces of the connector, 
wherein a horizontal dimension of the connector varies along a vertical direction, and 
wherein an upper portion and a lower portion of the connector are substantially symmetrical to each other.
Yamano does not disclose:
the molding resin including an elastomer component; and 
the connector having a shape of number 8 in which an upper and a lower end are cut off; and 
wherein a portion of the molding resin encircles the connection terminal while, without using an underfill, filling a portion between the first semiconductor device and the first package substrate.
Ushiyama discloses a publication from a similar field of endeavor in which:
the molding resin includes an elastomer component (paras 0038, 0051, 0066 and 0071).
It would have been obvious to one skilled in the art to employ the elastomer of Ushiyama within the resin of Yamano in order to enhance molding techniques in the production process.
Yamano/Ushiyama does not disclose:
the connector having a shape of number 8 in which an upper and a lower end are cut off; and 
wherein a portion of the molding resin encircles the connection terminal while, without using an underfill, filling a portion between the first semiconductor device and the first package substrate.
	Raedt discloses a publication from a similar field of endeavor in which:
	the connector having a shape of number 8 in which an upper and a lower end are cut off.
(i.e. Figs. 3a, 3b and 4).
	It would have been obvious to one skilled in the art to employ the figure 8 solder connection approach as taught by Raedt in order to realize dense 3D interconnections particularly in stacked system-in-package devices.
Yamano/Ushiyama/Raedt do not disclose:
wherein a portion of the molding resin encircles the connection terminal while, without using an underfill, filling a portion between the first semiconductor device and the first package substrate.
Koike discloses a publication from a similar field of endeavor in which:
wherein a portion of the molding resin (11) encircles the connection terminal (4) while, without using an underfill, filling a portion between the first semiconductor device (2) and the first package substrate (3) (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the molding resin without underfill as taught by Koike in order to prevent breakage of the semiconductor chip. The resin sealing suppresses the formation of internal void, thereby the reliability of the semiconductor package is improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894